DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 28-43 and 46-53 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record,  Beak et al. (US 2016/0150435 A1), teaches performing physical layer/L1 filtering on RSRS samples/beam reference quality values and updating L1 filtered measurement values (RSRS)  by performing “moving average (MA)” or referred to as “L3 filtering” (Para. 0105]-[0107], equation 1)  which uses values of physical layer/L1 filtering , however does not teach or fail suggest:
“wherein the N first beam reference quality values are obtained by performing filtering at a layer higher than a physical layer based on a physical layer measurement result…
for each of the one or more cells, determining, using the determined N first beam reference quality values, an average value of at least two largest first beam reference quality values among first beam reference quality values of the respective cell; 
after determining the average value of the at least two largest first beam reference quality values among the first beam reference quality values of the respective cell, determining a respective second beam reference quality value of the respective cell using the determined average value corresponding to the respective cell” when view in combination with other limitation as recited in independent claims 28, 37 and 46.
Claim 29-36, 38-43 and 47-53 are allowable for at least their dependency on claim 28, 37 and 46, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633